The test to determine whether the defendant is entitled to the relief prayed for is not, as the plaintiff contends, to inquire how the defendant obtained possession of the property; Emery v. Dana, 76 N.H. 483, 489; White v. Poole, 74 N.H. 71; but whether it is equitable for the plaintiff to cause the property to be sold; Prescott v. Jenness, 77 N.H. 84; and all fair minded men will agree that if the facts stated in the answer are true it would be inequitable for the plaintiff to cause the property to be sold without first doing whatever is reasonably necessary to secure the defendant from the loss she would sustain because of having improved the property at the plaintiff's request and in reliance on her promise not to dispose of it in her (the defendant's) lifetime.
Plaintiff's exception overruled.
All concurred. *Page 135